
	

113 SRES 210 ATS: Recognizing and honoring Robert S. Mueller, III, Director of the Federal Bureau of Investigation.
U.S. Senate
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 210
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2013
			Mr. Leahy (for himself,
			 Mr. Grassley, Mrs. Feinstein, Mr.
			 Hatch, Mr. Durbin,
			 Mr. Cornyn, Mr.
			 Whitehouse, Mr. Blumenthal,
			 and Ms. Hirono) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing and honoring Robert S. Mueller,
		  III, Director of the Federal Bureau of Investigation.
	
	
		Whereas Robert S. Mueller, III has enjoyed a long and
			 distinguished career in public service as a military officer, as a prosecutor,
			 and as the sixth Director of the Federal Bureau of Investigation (referred to
			 in this preamble as the FBI);
		Whereas Director Mueller received his undergraduate degree
			 from Princeton University, a master’s degree in International Relations from
			 New York University, and a juris doctor from the University of Virginia;
		Whereas Director Mueller served with bravery in the United
			 States Marine Corps during the Vietnam War, leading a rifle platoon of the 3rd
			 Marine Division and earning the Bronze Star, 2 Navy Commendation Medals, the
			 Purple Heart, and the Vietnamese Cross of Gallantry;
		Whereas Director Mueller began his career in law
			 enforcement in 1976 as an Assistant United States Attorney in the United States
			 Attorney’s Office for the Northern District of California in San Francisco, and
			 then served as an Assistant United States Attorney for the District of
			 Massachusetts in Boston;
		Whereas Director Mueller later served in a variety of
			 other positions in the Department of Justice, including as a senior litigator
			 in the Homicide Section of the United States Attorney’s Office for the District
			 of Columbia, assistant to Attorney General Richard L. Thornburgh, and Assistant
			 Attorney General for the Criminal Division;
		Whereas, in 1998, Director Mueller was nominated by
			 President William J. Clinton and confirmed by the Senate to be the United
			 States Attorney for the Northern District of California in San
			 Francisco;
		Whereas, in 2001, Director Mueller was nominated by
			 President George W. Bush and confirmed by the Senate to be the Director of the
			 FBI;
		Whereas Director Mueller took office as Director of the
			 FBI on September 4, 2001, just 1 week before the terrorist attacks on September
			 11, 2001;
		Whereas Director Mueller led the FBI in the wake of the
			 September 11 attacks and helped transform the FBI into an intelligence-driven
			 organization with a primary focus on national security threats;
		Whereas, in 2011, Director Mueller again answered the call
			 to public service by agreeing to serve for an additional 2 years beyond his
			 original 10-year term as Director of the FBI;
		Whereas, in 2011, Congress enacted legislation creating a
			 special 2-year term that enabled Director Mueller to continue serving as
			 Director of the FBI;
		Whereas Director Mueller has earned the trust and respect
			 of Senators from both parties as a result of his candor, integrity, and
			 unwavering commitment to the rule of law; and
		Whereas, throughout the past 12 years, Director Mueller
			 has embodied the principles of fidelity, bravery, and integrity that are at the
			 core of the FBI: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes and
			 honors the distinguished service of Robert S. Mueller, III as the sixth
			 Director of the Federal Bureau of Investigation; and
			(2)expresses, on
			 behalf of the United States, its deep appreciation to Director Mueller for his
			 dedication, sacrifice, and outstanding service to his country.
			
